Citation Nr: 1018703	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  09-07 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Appellant served in the Nebraska Army National Guard from 
December 1993 to August 1999, including a period of active 
duty for training from June 1995 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In his notice of disagreement, the Appellant requested a 
review of the rating decision in September 2007 by a Decision 
Review Officer.  On April 30, 2009, before the Appellant's 
records were forwarded to the Board on May 1, 2009, the 
Appellant requested a hearing before the Decision Review 
Officer at the Regional Office. 

Under 38 C.F.R. §§ 3.103(c) and 3.2600(c), subject to the 
timeliness limitations of 38 C.F.R. § 20.1304, a claimant may 
request a hearing with a Decision Review Office.  

As the Appellant timely requested a hearing, the case is 
REMANDED for the following action:

Schedule the Appellant for a hearing by 
a Decision Review Officer.






The Appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


